873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Timothy V. HYMEN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3096.
United States Court of Appeals, Federal Circuit.
April 7, 1989.Rehearing Denied May 31, 1989.Suggestion for Rehearing In Banc Declined June 12, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board (board), docket number SF07528210386, denying Hymen's petition to review the administrative judge's (AJ's) initial decision.  The AJ sustained the United States Postal Service's removal of Hymen from his position as a reserve letter carrier for continued unsatisfactory effort to perform his assigned duties.  We affirm.

OPINION

2
After carefully considering the record and each of Hymen's arguments, we hold that the board's decision must be affirmed under the narrow standard of review of 5 U.S.C. Sec. 7703(c) (1982).